Citation Nr: 1609900	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  14-24 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for infrahyoid epiglottis squamous cell carcinoma status post radiation therapy, claimed as throat cancer, to include as due to radiation and/or herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the claimed disability.

In July 2014, the Veteran notified the Board that he did not want a Board hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reflects that further development is necessary.

In June 2010, the Veteran initiated a claim for service connection for "throat cancer."  Private treatment records show an April 2010 diagnosis of infrahyoid epiglottis squamous cell carcinoma.  The Veteran contends that the cancer should be presumptively service-connected as due to exposure to radiation and/or herbicides.  See the January 2012 statement; July 2014 VA Form 9; May 2015 correspondence.

The Veteran asserts that he is an atomic veteran who was an on-deck observer of atomic tests conducted for Operation DOMINIC I in 1962 while aboard the USS Ponchatoula, and that he developed cancer of the esophagus.  See the July 2014 VA Form 9.  Esophagus cancer is among the diseases subject to presumptive service connection for radiation-exposed veterans.  See 38 C.F.R. § 3.309(d).

The Veteran also asserts that he was exposed to Agent Orange in Vietnam, and that the epiglottis is part of the larynx.  See the January 2012 statement; May 2015 correspondence.  Larynx cancer is among the diseases associated with exposure to Agent Orange.  See 38 C.F.R. § 3.309(e).

In addition, the Veteran indicated in a January 2016 statement that he had cancer of the larynx and was scheduled for a total laryngectomy.  However, without a determination of whether the epiglottis is considered part of the larynx, it is unclear whether the laryngectomy is continued treatment for the same cancer, or whether the Veteran was initiating a new claim.  

The Veteran was afforded a VA examination in December 2010, but the examiner did not comment on whether the epiglottis is considered a part of the larynx and/or esophagus.  As such, a medical opinion addendum is needed.

After obtaining the medical opinion, the AOJ should then make the appropriate determination(s) on whether the Veteran was exposed to radiation and/or herbicides, to include Agent Orange.

Finally, the AOJ should also determine whether the Veteran's January 2016 statement about larynx cancer and a laryngectomy should be adjudicated as a new claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any relevant non-VA treatment records, including records relating to larynx cancer and a laryngectomy.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.

2.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from January 2011 to present.  

3.  Contact the VA examiner who conducted the December 2010 VA examination (or a suitable replacement) and ask the examiner to review the complete record and prepare an addendum to the medical opinion.  

The examiner should determine whether the Veteran's diagnosis of infrahyoid epiglottis squamous cell carcinoma is considered a cancer of the larynx and/or a cancer of the esophagus.

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  Determine whether the Veteran was exposed to Agent Orange in the Republic of Vietnam, to include determination of whether the USS Galveston ever docked in Vietnam or sailed in the inland waterways of Vietnam during the Veteran's service aboard it, and whether ship records show that the Veteran ever left the ship and stepped foot in the Republic of Vietnam.

All requests for the information and any responses received should be documented in the claims file. 

5.  If, and only if, the medical opinion indicates that the Veteran's cancer is considered a cancer of the esophagus, the RO should determine whether and to what extent the Veteran may have been exposed to ionizing radiation during service, to include in Operation DOMINIC I while aboard the USSS Ponchatoula.

All requests for the information and any responses received should be documented in the claims file. 

6.  Determine whether the Veteran's January 2016 statement regarding cancer of the larynx and having a total laryngectomy constitutes a new claim for service connection, and if so, adjudicate the claim.

7.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




